Citation Nr: 1307522	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-30 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post-operative left knee injury residuals (left knee disability).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran had active duty from January 1967 to October 1969 and from March 1975 to January 1977.  This case was remanded by the Board of Veterans' Appeals (Board) in July 2012 to the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO) to obtain additional VA treatment records and to obtain a current VA medical evaluation of the service-connected left knee disability.  Additional VA treatment records and a VA evaluation report dated in August 2012 were subsequently added to the claims files.

Consequently, there has been substantial compliance with the July 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Motion of the left knee has included limitation of flexion to 80 degrees and limitation of extension to 5 degrees, with an additional loss of 10 degrees during flare-ups or during periods of repeated use.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for left knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in September 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the September 2007 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims files.  All relevant VA records are on file.  The Veteran was also informed in the September 2007 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A recent VA examination was conducted in August 2012.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2012 VA examination is adequate, as it provides the current symptomatology of the Veteran's left knee disability, including range of motion; and the examination addressed additional functional limitation due to pain, fatigability, incoordination, and weakness.  Moreover, VA treatment reports through July 2012 have also been considered.  There is adequate medical evidence of record to make a determination on the issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in this case has been met and that the case will be decided based on the evidence of record.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).


Analysis of the Claim

The Veteran was originally granted service connection for a left knee disability by rating decision in February 1970 and assigned a noncompensable evaluation effective on October 26, 1969.  A November 1982 rating decision granted a rating of 10 percent for the left knee, effective May 5, 1982.  A claim for increase was received by VA in July 2007, which was denied by rating decision in February 2008; the Veteran timely appealed.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2012).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2012).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2012).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, 
X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, to include Note 1 (2012). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2012).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  


Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2012) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for malunion with   moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012).

The Veteran's claim for an increased rating was received by VA in July 2007.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in July 2006).  However, the medical evidence from July 2006 to November 2007 does not involve treatment or evaluation of the left knee disability.  

It was reported on VA evaluation in November 2007 that the Veteran had had five prior arthroscopic surgeries on the left knee.  He complained of increased pain (8 out of 10), with increased swelling and popping and intermittent numbness.  He denied instability of the left knee.  Range of motion of the left knee was from 0 to 105 degrees with pain past 80 degrees; muscle strength was 4/5.  The diagnosis was subjective complaints of progressive left knee pain, status post left arthroscopic repair in 1998, with tiny osteophytic spurring and minimal degenerative changes on 2003 X-rays, which are not visible on current evaluation.  The examiner concluded that the clinical evaluation was consistent with stable patellofemoral syndrome.

VA treatment reports dated from December 2007 to July 2012 reveal complaints of cramping and locking of the left knee in January 2008.  Examination revealed full range of motion with no instability.  X-rays of the left knee were reported to be normal.  The assessment was that the Veteran's left knee symptoms appeared to be controlled with Tylenol.  It was noted in March 2008 that a February 2008 MRI showed a possible left medial meniscus tear.  It was reported in August 2009 that cramping and pain were still present in the left knee; the knee was considered stable.  The Veteran complained in June 2012 of left knee pain with occasional buckling and locking.  Physical examination showed generalized tenderness with range of motion from 0 to 130 degrees; patellar compression was mildly positive.  X-rays showed evidence of early degenerative changes and narrowing of the medial compartment.  

A VA evaluation, which included review of the claims files, was conducted in August 2012.  The Veteran complained of flare-ups caused by kneeling for prolonged periods, negotiating stairs, and stepping on and off curbs.  On physical examination, range of motion of the left knee was from 5 to 100 degrees with pain at the extremes.  Repetitive testing caused pain, swelling, and less movement, with motion 5 to 90 degrees.  Muscle testing was 5/5.  The Veteran did not have recurrent subluxation or lateral instability.  It was reported that although the possibility of a torn medial meniscus was found on a 2008 MRI, there was no diagnosis on file of a torn medical meniscus.  X-rays showed degenerative arthritis.  

The examiner noted in August 2012 that the Veteran had chronic left knee pain with intermittent swelling, cramping, decreased range of motion, and locking, as residuals of multiple arthroscopic surgeries from 1970 to 1998.  The Veteran's left knee impacted his ability to work because stiffness and decreased range of motion limited his ability to put stress on the knee, such as bending under tension and kneeling.  He was unable to kneel for a prolonged period, had difficulty negotiating stairs, had problems getting out of a car, and had difficult stepping off of a curb.  The examiner concluded that it was at least as likely as not (greater 50 percent probability) that the pain associated with the Veteran's knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, limiting range of motion by an additional 10 degrees.

The Veteran is currently assigned a 10 percent rating for his left knee disability under Diagnostic Codes 5010-5260.  This 10 percent rating is for non-compensable loss of motion of the left leg with X-ray evidence of arthritis under Diagnostic Code 5010.  To warrant a schedular rating in excess of 10 percent for left knee disability based on limitation of motion, there would need to be evidence of limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  As range of motion has been from at least 5 degrees of extension to at least 90 degrees of flexion, with pain past 80 degrees in November 2007, a rating in excess of 10 percent under the schedular criteria of Diagnostic Codes 5260 and 5261 is not warranted.  A rating in excess of 10 percent is also not warranted under Diagnostic Code 5010 because the left knee disability does not involve two or more major joint groups with occasional incapacitating exacerbations.

The evidence shows that the Veteran has undergone five surgeries on his left knee since service, with the most recent surgery in 1998.  The Veteran has had multiple left knee complaints, including pain, cramping, locking, swelling, and decreased movement.  There was loss of flexion of the left knee when the Veteran was examined in November 2007 and loss of both flexion and extension of the left knee when he was examined in August 2012.  

As reported in August 2012, the Veteran's left knee disability impacted his ability to work because of stiffness and loss of motion, which limited his ability to put stress on the knee.  He had difficulty with everyday activities such as climbing stairs, getting out of a car, and stepping off a curb.  Based on his findings, the examiner concluded in August 2012 that it was at least as likely as not that the pain associated with the Veteran's knee disability could significantly limit his functional ability during flare-ups or periods of repeated use, limiting range of motion by an additional 10 degrees.  With left leg extension noted to be limited to 5 degrees, a loss of an additional 10 degrees would mean limitation of extension to 15 degrees, which warrants a 20 percent rating under Diagnostic Code 5261.  Consequently, based on the medical findings, especially on VA evaluation in August 2012, and the factors in DeLuca, the Board finds that a 20 percent rating is warranted for loss of extension of the left knee during the appeal period.  A higher rating is not warranted for loss of knee motion because this would require evidence of either loss of knee flexion to 15 degrees or loss of knee extension to 20 degrees and neither limitation of flexion or extension noted above is this severe.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this case, however, the medical shows no left knee instability.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the Board's responsibility to evaluate the probative value of all evidence presented).  Consequently, a separate compensable evaluation is not warranted for instability of the left knee under Diagnostic Code 5257.   

As limitation of flexion of the left leg is severe enough, by itself, to warrant a compensable evaluation under the rating schedule, a higher rating is not warranted for this knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

Because there is no evidence of ankylosis or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for the knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.

In this case, the Veteran is competent to report his knee symptoms, which have included pain and loss of motion.  His complaints are also credible to the extent that they reflect pain.  The Veteran's complaints have been considered in the above grant of benefits.  The evidence does not show the severity required for a rating in excess of 20 percent based on the applicable symptomatology under the applicable rating codes for the knee.   

The Board has also considered whether this issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected left knee disability, as noted above, but the medical evidence reflects that the disability does not show the symptomatology warranting a rating in excess of 20 percent.  See 38 C.F.R. § 4.1 (2012).  Although the Veteran has pain, loss of motion, and functional impairment due to his left knee, his symptoms are accounted for by the schedular rating of 20 percent for left knee impairment.  The medical findings during the appeal period in question do not indicate that the Veteran's left knee disability causes "marked" interference with employment.  Motion of the left knee is greater than required for compensable ratings for impairment of flexion and extension, and his primary problem occurs during flare-ups and repetitive motion.  

The record does not reflect (or suggest) any symptoms/impairment of the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to service-connected left knee disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for left knee disability during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

A total disability rating based on individual unemployability due to 
service-connected disability (TDIU) is an element of any appeal for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The Veteran has not contended, and the evidence does not indicate, that the Veteran is unemployable as a result of his left knee disability. 




ORDER

An evaluation of 20 percent for left knee disability is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


